DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a) 
Claims 1, 5-8, 10, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Hara US Patent Application No.:( US 2016/0373984 A1) hereinafter referred as Hara, in view of Larsen et al   US Patent No.:( US 6,728,522 B1) hereinafter referred as Larsen.
For claim 1, Hara discloses a computer-implemented method, comprising:
 identifying, by a wireless communication device, an access point for a wireless network (paragraph [0016], lines 9-14) through a connection procedure by: 
transmitting, by the wireless communication device and to the access point, multiple probe requests, wherein at least some of the multiple probe requests are transmitted according to different degraded sets of uplink transmission quality parameters (paragraph [0013], lines 1-10 discloses the probe request  and the degraded signal );
 receiving, by the wireless communication device and from the access point, responses to the multiple probe requests, the responses corresponding to particular probe requests transmitted according to particular degraded sets of uplink transmission parameters (paragraph [0013], lines 10-13)- (paragraph [0014], lines 1-10 discloses according to the degraded signal elevates the quality  for certain local radio communication with defined parameters); and
 assessing, by the wireless communication device, a sufficiency of the different degraded sets of uplink transmission quality parameters for communicating with the access point based on the responses (paragraph [0048], lines 1-8) ; 
initiating, by the wireless communication device, the connection procedure to establish a wireless connection between the wireless communication device and the access point (paragraph [0052], lines 1-10) by:
 selecting a degraded set of uplink transmission quality parameters that correspond to a higher signal-to-noise ratio (SNR) than a baseline set of uplink transmission quality parameters (paragraph [0076], lines 1-13 discloses the mobile communication device  selects the higher transmission threshold  with better signal strength  for a better communication); and
 establishing the wireless connection between the wireless communication device and the access point as a result of completion of the connection procedure (paragraph [0080], lines 1-12).  However, Hara disclose all the subject matter of the claimed invention with the exemption of the transmitting messages from the wireless communication device to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as recited in claim 1.
Larsen from the same or analogous art teaches the transmitting messages from the wireless communication device to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters (paragraphs [0167], lines 8-11 and [0175], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting messages from the wireless communication device to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as taught by Larsen into the mobile communication apparatus and radio communication method of Hara.   
The transmitting messages from the wireless communication device to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters can be modify/implemented by combining the  transmitting messages from the wireless communication device to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Larsen into the mobile communication apparatus and radio communication method of Hara.  As disclosed in Larsen, the motivation   for the combination would be to use the transmission message information according to the degraded for uplink transmission quality parameter that will help the communication  connection to be more efficient and reliable for a better transmission with a better quality of service.
For claim 5, Hara discloses the computer-implemented method, wherein a number of the responses to the multiple probe requests from the access point is smaller than a number of the multiple probe requests due to the access point being unable to receive at least some of the multiple probe requests (paragraph [0083], lines 1-6). 
For claim 6, Hara discloses the computer-implemented method, wherein assessing the sufficiency of the different degraded sets of uplink transmission quality parameters for communicating with the access point comprises: identifying a subset of the different degraded sets of uplink transmission quality parameters, wherein each respective degraded set of uplink transmission quality parameters in the subset is associated with at least one response of the responses (paragraph [0267], lines 1-8).  
For claim 7, Hara discloses the computer-implemented method, wherein selecting the degraded set of uplink transmission quality parameters comprises: determining a margin for signal quality fading in uplink transmissions from the wireless communication device to the access point (paragraph [0306], lines 1-10 discloses the degraded quality of the signal through the threshold as a limit margin of the signal); and selecting the degraded set of uplink transmission quality parameters based on the margin (paragraph [0308], lines 1-9).  
For claim 8, Hara discloses the computer-implemented method, wherein selecting the degraded set of uplink transmission quality parameters comprises: selecting the degraded set of uplink transmission quality parameters from the different degraded sets of uplink transmission quality parameters that have been assessed as sufficient for communicating with the access point based on the responses (paragraph [0019]-[0025], lines 1-6).  
For claim 10, Hara discloses the computer-implemented method, wherein the degraded set of uplink transmission quality parameters comprises a particular modulation scheme that is rated as more complex than a baseline modulation scheme (paragraph [0013], lines 1-10 discloses the probe request  and the degradation of the signal at wide area cellular network exceeding the quality parameters using the modulation of the cellular and changing to LAN modulation).  Hara disclose all the subject matter of the claimed invention with the exemption of the transmitting the messages from the wireless communication device to the access point during the connection procedure comprises: transmitting the messages using the particular modulation scheme as recited in claim 10.
Larsen from the same or analogous art teaches the transmitting the messages from the wireless communication device to the access point during the connection procedure comprises: transmitting the messages using the particular modulation scheme (paragraphs [0167], lines 8-11 and [0175], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting the messages from the wireless communication device to the access point during the connection procedure comprises: transmitting the messages using the particular modulation scheme as taught by Larsen into the mobile communication apparatus and radio communication method of Hara.   
The transmitting the messages from the wireless communication device to the access point during the connection procedure comprises: transmitting the messages using the particular modulation scheme can be modify/implemented by combining the  transmitting the messages from the wireless communication device to the access point during the connection procedure comprises: transmitting the messages using the particular modulation scheme with the device. This process is implemented as a hardware solution or as firmware solutions of Larsen into the mobile communication apparatus and radio communication method of Hara.  As disclosed in Larsen, the motivation   for the combination would be to use the transmission message information according to the degraded for uplink transmission quality parameter that will help the communication  connection to be more efficient and reliable for a better transmission with a better quality of service.
For claim 13, Hara disclose all the subject matter of the claimed invention with the exemption of the determining a downlink transmission power level of the access point, wherein the baseline set of uplink transmission quality parameters are a default set of uplink transmission quality parameters that are mapped to the downlink transmission power level of the access point as recited in claim 13.
Larsen from the same or analogous art teaches the determining a downlink transmission power level of the access point, wherein the baseline set of uplink transmission quality parameters are a default set of uplink transmission quality parameters that are mapped to the downlink transmission power level of the access point (paragraph [0150], lines 1-5), (paragraph [0161], lines 1-12). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a downlink transmission power level of the access point, wherein the baseline set of uplink transmission quality parameters are a default set of uplink transmission quality parameters that are mapped to the downlink transmission power level of the access point as taught by Larsen into the mobile communication apparatus and radio communication method of Hara.   
The determining a downlink transmission power level of the access point, wherein the baseline set of uplink transmission quality parameters are a default set of uplink transmission quality parameters that are mapped to the downlink transmission power level of the access point can be modify/implemented by combining the  determining a downlink transmission power level of the access point, wherein the baseline set of uplink transmission quality parameters are a default set of uplink transmission quality parameters that are mapped to the downlink transmission power level of the access point with the device. This process is implemented as a hardware solution or as firmware solutions of Larsen into the mobile communication apparatus and radio communication method of Hara.  As disclosed in Larsen, the motivation   for the combination would be to use the transmission message information according to the degraded for uplink transmission quality parameter that will help the communication  connection to be more efficient and reliable for a better transmission with a better quality of service.
For claim 14, Hara discloses the computer-implemented method,  wherein the wireless communication device is a mobile phone, a tablet computing device, a notebook computer, or a smartwatch (100 figure 7)(paragraph [0097], lines 1-8).  
For claim 15, Hara discloses the computer-implemented method, further comprising determining to initiate the connection procedure based on a comparison of a downlink transmission power level of the access point to a threshold power level (see figure 8)(paragraph [0108]-[0109], lines 1-9).  
For claim 16, Hara discloses a wireless communication device, comprising:
 a processor; and 
a non-transitory computer-readable medium having instructions stored thereon that, when executed by the processor, cause performance of operations comprising:
 identifying an access point for a wireless network (paragraph [0016], lines 9-14)  through a connection procedure by:
 transmitting multiple probe requests to the access point, wherein at least some of the multiple probe requests are transmitted according to different degraded sets of uplink transmission quality parameters (paragraph [0013], lines 1-10 discloses the probe request  and the degraded signal ); 
receiving responses to the multiple probe requests from the access point, the responses corresponding to particular probe requests transmitted according to particular degraded sets of uplink transmission parameters (paragraph [0013], lines 10-13)- (paragraph [0014], lines 1-10 discloses according to the degraded signal elevates the quality  for certain local radio communication with defined parameters); and 
assessing a sufficiency of the different degraded sets of uplink transmission quality parameters for communicating with the access point based on the responses (paragraph [0048], lines 1-8) ; 
initiating the connection procedure to establish a wireless connection between the wireless communication device and the access point (paragraph [0052], lines 1-10)  by: 
selecting a degraded set of uplink transmission quality parameters that correspond to a higher signal-to-noise ratio (SNR) than a baseline set of uplink transmission quality parameters (paragraph [0076], lines 1-13 discloses the mobile communication device  selects the higher transmission threshold  with better signal strength  for a better communication); and 
establishing the wireless connection between the wireless communication device and the access point as a result of completion of the connection procedure (paragraph [0080], lines 1-12).  However, Hara disclose all the subject matter of the claimed invention with the exemption of the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as recited in claim 16.
Larsen from the same or analogous art teaches the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters (paragraphs [0167], lines 8-11 and [0175], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as taught by Larsen into the mobile communication apparatus and radio communication method of Hara.   
The transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters can be modify/implemented by combining the  transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Larsen into the mobile communication apparatus and radio communication method of Hara.  As disclosed in Larsen, the motivation   for the combination would be to use the transmission message information according to the degraded for uplink transmission quality parameter that will help the communication  connection to be more efficient and reliable for a better transmission with a better quality of service.
For claim 18, Hara discloses the wireless communication device, wherein selecting the degraded set of uplink transmission quality parameters comprises: determining a margin for signal quality fading in uplink transmissions from the wireless communication device to the access point (paragraph [0306], lines 1-10 discloses the degraded quality of the signal through the threshold as a limit margin of the signal); and selecting the degraded set of uplink transmission quality parameters based on the margin(paragraph [0308], lines 1-9).  
For claim 19, Hara discloses the wireless communication device of claim 16, wherein selecting the degraded set of uplink transmission quality parameters comprises: selecting the degraded set of uplink transmission quality parameters from the different degraded sets of uplink transmission quality parameters that have been assessed as sufficient for communicating with the access point based on the responses (paragraph [0019]-[0025], lines 1-6).  .  
For claim 20, Hara discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by a wireless communication device, cause performance of operations comprising:
 identifying an access point for a wireless network (paragraph [0016], lines 9-14) through a connection procedure by:
 transmitting multiple probe requests to the access point, wherein at least some of the multiple probe requests are transmitted according to different degraded sets of uplink transmission quality parameters (paragraph [0013], lines 1-10 discloses the probe request  and the degraded signal ); 
receiving responses to the multiple probe requests from the access point, the responses corresponding to particular probe requests transmitted according to particular degraded sets of uplink transmission parameters (paragraph [0013], lines 10-13)- (paragraph [0014], lines 1-10 discloses according to the degraded signal elevates the quality  for certain local radio communication with defined parameters); and
 assessing a sufficiency of the different degraded sets of uplink transmission quality parameters for communicating with the access point based on the responses (paragraph [0048], lines 1-8); 
initiating the connection procedure to establish a wireless connection between the wireless communication device and the access point (paragraph [0052], lines 1-10) by: 
selecting a degraded set of uplink transmission quality parameters that correspond to a higher signal-to-noise ratio (SNR) than a baseline set of uplink transmission quality parameters (paragraph [0076], lines 1-13 discloses the mobile communication device  selects the higher transmission threshold  with better signal strength  for a better communication); and 
establishing the wireless connection between the wireless communication device and the access point as a result of completion of the connection procedure (paragraph [0080], lines 1-12). However, Hara disclose all the subject matter of the claimed invention with the exemption of the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as recited in claim 20.
Larsen from the same or analogous art teaches the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters (paragraphs [0167], lines 8-11 and [0175], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters as taught by Larsen into the mobile communication apparatus and radio communication method of Hara.   
The transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters can be modify/implemented by combining the  transmitting messages to the access point during the connection procedure according to the degraded set of uplink transmission quality parameters with the device. This process is implemented as a hardware solution or as firmware solutions of Larsen into the mobile communication apparatus and radio communication method of Hara.  As disclosed in Larsen, the motivation   for the combination would be to use the transmission message information according to the degraded for uplink transmission quality parameter that will help the communication  connection to be more efficient and reliable for a better transmission with a better quality of service. 
Allowable Subject Matter
Claims 2-4, 9, 11-12, 17 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:



US-20180234904-A1
Lee; Min-Gyu
US-20140071967-A1
Velasco; Eduardo
US-20140073288-A1
Velasco; Eduardo
US-20200389799-A1
Young; Peter S.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642